COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF C. R. M., M. A.             §            No. 08-21-00196-CV
  M. AND C. R. M., CHILDREN,
                                                 §               Appeal from the
                       Appellant.
                                                 §             143rd District Court

                                                 §           of Ward County, Texas

                                                 §          (TC# 19-10-25195-CVW)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s first motion for extension of time within which to file

the brief until December 27, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leslie Capace, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 27, 2021.

       IT IS SO ORDERED this 14th day of December, 2021.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.